Citation Nr: 1548949	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  11-14 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of a neck injury.
 
2.  Entitlement to service connection for residuals of a brain injury, to include an acquired psychiatric disorder.
 
3.  Entitlement to service connection for residuals of a spinal injury.
 
4.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served had active service from April 1979 to March 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

As noted in more detail in the previous Board decision, on his May 2011 VA Form 9, the Veteran requested a Board hearing.  However, in a January 2015 correspondence the Veteran withdrew his hearing request.  See 38 C.F.R. § 20.704(e) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As part of the April 2015 remand, the Board instructed that the Veteran be provided the opportunity to provide information regarding his post-service treatment scheduled for an appropriate examination to determine the nature and etiology of any residuals of brain injury.  The Board also requested an addendum opinion regarding his neck, back and knee disabilities.  The Board instructed that the Veteran should not be scheduled for another VA medical examination unless needed to provide the requested medical opinion.  

In an April 2015 notification letter, the Veteran was asked to submit additional evidence regarding VA medical treatment, private medical treatment, and any other additional evidence relevant to his appeal.  The letter also informed the Veteran that VA treatment records had been requested.  However, the letter did not inform the Veteran of any scheduled VA examinations.  

An examination request was generated on July 27, 2015.  However, the instructions submitted in conjunction with the examination request are unclear as to whether the RO sought just a review of the record or a physical examination for the medical opinion requested.  There is also no document in the record indicating that the Veteran was contacted to notify him of the time and date of the examination.  Subsequently, in August 2015 the Veteran "failed to report" to the schedule examinations.  

Based on the above, the Board finds that it is unclear whether the Veteran was notified of his scheduled examinations and whether the VA addendum opinion could have been provided without an examination.  Therefore, the Board finds that a remand is necessary to obtain an addendum opinion and to provide the Veteran the one last opportunity to report to any scheduled examinations.   The Veteran is hereby advised that, failure to report to any examination scheduled in connection with this claim, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records, including the 1998, 2003, and 2005 surgeries and hospitalizations.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Then return the Veteran's entire file to the July 2009 VA orthopedic examiner.  The entire claims file should be made available to the examiner for review of pertinent documents therein.  The report should specifically state that such a review was conducted.  The Veteran should not be scheduled for another VA medical examination unless needed to provide the requested medical opinion.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should provide an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified neck, back, or knee disorder had its onset during active service; is related to the Veteran's in-service complaints; or otherwise originated during active service. 

A clear rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

3. Then schedule the Veteran for appropriate VA examination(s) in order to assist in determining the current nature and etiology of any residuals of a brain injury, to include any acquired psychiatric disorder.  The entire claims file should be made available to the examiner for review of pertinent documents therein.  The report should specifically state that such a review was conducted.  All tests deemed necessary, to include any neuropsychological testing, should be conducted and the results reported in detail.  

The examiner is asked to opine as to whether it is as likely as not (i.e., probability of 50 percent or more) whether any identified residuals of brain injury, to include any acquired psychiatric disorder, had its onset during active service; is related to the inservice assault in July 1979; or otherwise originated during active service.

A clear rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

4. The Veteran must be given adequate notice of the examination.  A copy of the letter notifying him of the examination, date and time must be included in the claims file.  He should be advised of the consequences of failure to report under 38 C.F.R. § 3.655 (2015).  Any failure to appear for an examination should be noted in the file.

5. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




